EllisoN, J.
This action is for personal injury received by plaintiff from a fall caused .by- a defective sidewalk. Yerdict and judgment for plaintiff. We are hot able to discover any error in the trial of the cause. Contributory negligence was set up in the answer, but nothing supporting the plea was shown at the trial, and so the court very properly ignored such matter. Besides we are at liberty to infer that defendant abandoned such defense by withdrawing and refusing'’to read ,all but one of the instructions which the court gave.
If contributory negligence was properly in the case we may well assume, in favor of the action of the trial court, that it was covered by defendant’s instructions which were withdrawn and not preserved in the bill of exceptions.
The judgment should be affirmed.
All concur.